Citation Nr: 9914263	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the VA RO 
which denied service connection for bilateral hearing loss.  
A personal hearing was held at the RO in October 1997.  



FINDING OF FACT

Bilateral hearing loss began many years after service and was 
not caused by any incident of service.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1943 to November 1945.  Service personnel records reveal that 
his military occupational specialty (MOS) was a wire and 
telephone operator.  He was a member of the 957th Field 
Artillery Battalion.  

The veteran's service medical records are unavailable, having 
been destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).

There are no post-service medical records showing treatment 
or diagnosis of hearing loss until 1996.  A VA outpatient 
audiological evaluation from September 1996 reveals bilateral 
hearing loss, and amplification (hearing aids) was 
recommended.  

In November 1996, the veteran filed a claim for service 
connection for hearing loss.  He reported he had hearing loss 
in service in 1945, and he indicated first post-service 
treatment was in 1996.

A December 1996 VA audiological evaluation for compensation 
purposes shows pure tone decibel thresholds were recorded at 
500, 1000, 2000, 3000, and 4000 hertz as 15, 20, 50, 70, and 
75, respectively in the right ear and 15, 35, 60, 75, and 80, 
respectively in the left.  Speech discrimination was 94 
percent in the right ear and 84 percent in the left.  The 
examiner noted moderate sensorineural impairment in the 
middle and high frequencies and excellent word discrimination 
in the right ear.  The left ear showed mild impairment at 
1000 hertz and moderated to sever impairment in the higher 
frequencies in the left ear.  Word discrimination in the left 
ear was slightly impaired.  

A private audiological evaluation from May 1997 shows mild to 
severe sensorineural hearing loss in the higher frequencies, 
bilaterally.  The examiner noted that word recognition 
ability was good bilaterally at elevated levels.  In a note 
accompanying the evaluation record, Michael C. Bell, M.D., 
stated that he treated the veteran in May 1997.  He stated 
that the ear, nose, and throat examination was within normal 
limits.  Referring to the audiogram results, Dr. Bell stated 
that World War II noise exposure was most likely a factor, 
along with presbycusis.  

Daniel Bubenheim, M.D., in a May 1997 statement, said that 
the veteran suffers from bilateral hearing loss which could 
have been caused by intense noise level in the Army during 
World War II.  Dr. Bubenheim stated that the veteran was 
subject to a concussion in the artillery.  

In May 1997, the veteran submitted excerpts from a history of 
the 957th Field Artillery Battalion.  The excerpts show the 
various combat positions and activities of the unit during 
World War II.  In an accompanying statement, the veteran's 
representative asserted that the battalion history indicated 
the veteran had combat exposure and that 38 U.S.C.A. § 1154, 
concerning disabilities claimed to be due to combat, 
warranted service connection for hearing loss.

During an October 1997 RO hearing, the veteran testified that 
he was exposed to loud noise from artillery and machine guns 
during service.  He said that he complained of hearing loss 
during that time and was treated with an APC pill.  He 
related that he had a long history of hearing loss but only 
began receiving treatment in 1996.  His nephew testified that 
he noticed that the veteran had trouble hearing during family 
occasions.  The veteran's representative argued that the 
provisions of 38 U.S.C.A. § 1154 warranted service connection 
for hearing loss.

At the hearing, and subsequently, the veteran submitted 
copies of a publication and a newspaper article concerning 
the effects of noise exposure on hearing loss.  

A VA audiological examination in September 1998 confirmed 
previous findings of bilateral moderate to severe 
sensorineural hearing loss in the middle to high frequency 
region.  The veteran attributed the hearing loss to military 
noise exposure during World War II.  He claimed he had 
minimal noise exposure subsequent to his military service.  
He noted that for many years he worked as a truck driver and 
freight dock worker.  The examiner noted he had been asked to 
comment on whether the veteran's hearing loss was caused by 
high intensity noise exposure in World War II, and to 
differentiate the effects of military noise exposure from 
presbycusis (sensorineural hearing loss secondary to the 
aging process).  It was noted that intense noise exposure 
over a sufficient period of time can cause hearing loss, but 
hearing loss also may due to the aging process.  The examiner 
noted that verification of hearing loss shortly after service 
would bolster the veteran's claim, but there was no 
documented hearing loss until 1996.  The examiner pointed out 
that the veteran did not seek evaluation for hearing loss 
until 51 years after service and noted that the veteran's 
audiometrical profile was not unlike that typically seen in a 
76 year old man who had never been exposed to intense noise 
for an extended period of time.  The examiner indicated that 
it was not scientifically possible to differentiate the 
effects of noise exposure from the impact of aging on the 
auditory system, and to do so would be purely speculative, 
especially given the limited audiometric data over a 51 year 
span.  The VA examiner provided a copy of a medical article 
on the effects of aging on hearing loss.

II.  Analysis

After reviewing the record, the Board finds that the veteran 
has submitted evidence which at least meets the criteria for 
a well-grounded (plausible) claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(a); Caluza v. 
Brown, 7 Vet.App. 498 (1995); Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  The evidence has been properly developed by the 
RO, and there is no further VA duty to assist the veteran 
with his claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 dB or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Service medical records are not available from the veteran's 
1943-1945 period of active duty.  There are no medical 
records showing hearing loss in the first year following 
separation from active duty, to a compensable degree (for 
presumptive service incurrence) or otherwise.  In fact, the 
first medical record which shows hearing loss is from 1996, 
over 50 years after separation from service.  The veteran 
currently has a hearing loss disability under the standards 
of 38 C.F.R. § 3.385.  Even assuming that the veteran was 
exposed to acoustic trauma in combat in service, the statute 
concerning disabilities claimed to be due to combat, 
38 U.S.C.A. § 1154, does not eliminate the requirement that 
there be sufficient medical evidence of a causal nexus 
between an in-service event (acoustic trauma) and current 
hearing loss.  Wade v. West, 11 Vet.App. 302 (1998).

As noted in the articles submitted by the veteran, loud noise 
may result in hearing loss.  Hearing loss may also be due to 
the aging process (presbycusis), as noted in the medical 
article provided by the VA examiner.  

A May 1997 statement from Dr. Bell relates that noise 
exposure during service was most likely a factor in the 
veteran's hearing loss, along with presbycusis.  A May 1997 
statement from Dr. Bubenheim recites that the noise level in 
service could have caused hearing loss.  In September 1998, a 
VA examiner indicated that it was scientifically impossible 
to determine whether the veteran's hearing loss was due to 
noise exposure or the aging process, and it was noted there 
was no medical evidence of hearing loss for 51 years after 
service and the veteran's audiometeric profile was typical of 
a 76 year old man who had never been exposed to intense noise 
exposure.  The Board notes that while the veteran denied 
having significant noise exposure after service, he described 
jobs (truck driver and freight dock worker) which do involve 
noise exposure.  

The two private medical opinions of a service relationship 
appear to be based on the lay history reported by the veteran 
(apparantly of hearing loss since noise exposure in service) 
which has not been corroborated by medical evidence.  The 
Board finds that the private medical opinions are of weak 
probative value on the issue of a nexus between service and 
current hearing loss.  Cahall v. Brown, 7 Vet. App. 232 
(1994).  The absence of evidence of medically documented 
hearing loss for decades after service is evidence against 
the continual existence of hearing loss since service.  Mense 
v. Derwinski, 1 Vet.App. 354 (1991).  The VA examiner 
carefully reviewed the veteran's history and gave detailed 
rationale for his opinion that current hearing loss could not 
be scientifically linked to service noise exposure.  The 
Board finds such VA medical opinion is of greater probative 
value than the conclusory private medical statements 
submitted by the veteran.

The weight of the evidence establishes that the veteran's 
bilateral hearing loss began many years after service and was 
not caused by any incident of service.  Hearing loss was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

